4/14/2016 RIC Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 06051GFX2 "Bank of America Corp. (3.50 4/19/2026) " Merrill Lynch (BOA) Merrill, Lynch, Pierce, Fenner & Smith; ABN AMRO Securities USA LLC; ANZ Securities; BBVA Securities, Inc.; BNY Mellon Capital Markets LLC; Capital One Securities Inc.; Commerz Markets LLC; Danske Markets; Deutsche Bank Securities, Inc.; Drexel Hamilton LLC; Huntington Investment Co/The; ING Financial Markets LLC; JP Morgan Securities; Lloyds Securities, Inc.; Mizuho Securities USA, Inc.; nabSecurities LLC; Natixis Securities North America, Inc.; Rabo Securities USA, Inc.; RBS Securities, Inc.; Samuel A Ramirez & Co., Inc.; Santander Investment Securities, Inc.; Soctia Capital USA, Inc.; SG Americas Securities LLC; Siebert Brandford Shank & Co.; SMBC Nikko Securities America, Inc.; Standard Chartered Bank (US); TD Securities; UniCredit Capital Markets, Inc.; Williams Capital Group LP Natixis Securities North America $14,183,274 $434,274 $2,500,000,000 $99.833 $99.833 0.450% 4/16/2016 RIC Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 06051GWF4 "Bank of America Corp. (2.25 04/21/2020) " Merrill Lynch (BOA) Merrill, Lynch, Pierce, Fenner & Smith; ABN AMRO Securities USA LLC; ANZ Securities; BBVA Securities, Inc.; BNY Mellon Capital Markets LLC; Capital One Securities Inc.; Commerz Markets LLC; Danske Markets; Deutsche Bank Securities, Inc.; Drexel Hamilton LLC; Huntington Investment Co/The; ING Financial Markets LLC; JP Morgan Securities; Lloyds Securities, Inc.; Mizuho Securities USA, Inc.; nabSecurities LLC; Natixis Securities North America, Inc.; Rabo Securities USA, Inc.; RBS Securities, Inc.; Samuel A Ramirez & Co., Inc.; Santander Investment Securities, Inc.; Soctia Capital USA, Inc.; SG Americas Securities LLC; Siebert Brandford Shank & Co.; SMBC Nikko Securities America, Inc.; Standard Chartered Bank (US); TD Securities; UniCredit Capital Markets, Inc.; Williams Capital Group LP Natixis Securities North America $5,855,653 $618,858 $2,000,000,000 $99.977 $99.977 0.035% 4/20/2016 RIC Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 38141GVU5 Goldman Sachs Group Inc (2.625 4/25/2021) Goldman Sachs Goldman Sachs; ABN AMRO Securities USA LLC; ANZ Securities; BB&T Capital Markets; BBVA Securities, Inc.; BNY Mellon Capital Markets LLC; Capital One Financial; Credit Agricole Securities USA, Inc.; Drexel Hamilton LLC; Fifth Third Bancorp; ING USA Capital Corp; Key Capital Markets, Inc.; Lloyds Capital Markets; Loop Capital Markets LLC; Mischler Financial Group; Mizuho Securities USA, Inc.; Natixis/New York, NY; PNC Securities Corp.; Regions Financial Corp.; Sanlander Investment Securities, Inc. SMBC Nikko Securities America, Inc.; Standard Chartered Bank (US); Stifel Nicholaus & Co., Inc.; TD Securities USA LLC; Telsey Advisory Group; US Bancorp Natixis/New York, NY $9,290,957 $495,678 $1,500,000,000 $99.935 $99.935 0.350% 5/18/2016 RIC Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 404280BB4 HSBC (3.90 5/25/2026) HSBC HSBC Bank PLC; ABN AMRO Securities USA LLC; Banco Santander (USA); Bank of America Merrill Lynch; CIBC World Markets PLC; Citigroup Global Markets, Inc.; Credit Suisse; Deutsche Bank Securities, Inc.; Erste Bank; Mitsubishi UFJ Securities USA, Inc.; nabSecurities LLC; Natixis/New York, NY; Rabo Securities USA, Inc.; RBS Securities Corp.; Scotia Capital USA, Inc.; SEB; TD Securities USA LLC; UBS Securities LLC; Wells Fargo Securities LLC Natixis/New York, NY $8,825,735 $763,296 $2,500,000,000 $99.647 $99.647 0.425% 4/4/2016 RIC Russell Multi-Strategy Income Fund GUQ2 Loomis, Sayles & Company, L.P. 00912XAS3 Air Lease Corp (3.375 6/1/2021) RBC Dominion Securities Banco Santander; Bank of America Merrill Lynch; MBO Capital Markets Corp; BNP Paribas/London; Citigroup Global Markets Ltd.; Deutsche Bank AG London; Fifth Third Bank; JP Morgan Securities; Lloyds Bank PLC/United States; Mitsubishi UFJ Securities International; Mizuho International PLC; Morgan Stanley & C. International; Natixis/New York, NY; RBC Capital Markets; SunTrust Robinson Humphrey; Wells Fargo Natixis/New York, NY $500,248 $59,435 $600,000,000 $99.059 $99.059 0.600% 6/8/2016 RIC Russell Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. United Urban Investment Corporation SMBC Nikko Securities Inc. SMBC Nikko; Morgan Stanley Morgan Stanley ¥1,043,984,592 $293,022.20 ¥33,292,560,000 ¥175,224 ¥178,880 ¥5,364 8/17/2016 RIC Russell Tax Exempt High Yield Bond Fund GUV1 Goldman Sachs Asset Management, L.P. 113807BP5 Brooklyn Arena Local Development Barclays Bank PLC Goldman, Sachs & Co; Barclays Capital Inc.; Siebert, Bradford, Shank & Co, LLC Goldman, Sachs & Co. $178,241 $178,241 $2,266,830,000 $118.827 $118.827 0.90% 8/17/2016 RIC Russell Tax Exempt High Yield Bond Fund GUV1 Goldman Sachs Asset Management, L.P. 113807BQ3 Brooklyn Arena Local Development Barclays Bank PLC Goldman, Sachs & Co; Barclays Capital Inc.; Siebert, Bradford, Shank & Co, LLC Goldman, Sachs & Co. $29,455 $29,455 $49,365,000 $98.184 $98.184 0.90% 9/22/2016 RIC Russell Multi-Strategy Income Fund GUQ2 Loomis, Sayles & Company, L.P. 0913RAA4 Air Liquide Finance HSBC Barclays Bank PLC; BNP Paribas; Citigroup Inc; Credit Agricole Securities USA inc; HSBC Securities; JP Morgan Securities; Mistubishi UFJ Financial; Mizuho Securities USA Inc; Natixis Securities North America Inc; RBS Securities Corp Natixis Securities North America $1,765,752 $294,292 $750,000,000 $99.760 $99.760 0.06% 9/22/2016 RIC Russell Multi-Strategy Income Fund GUQ2 Loomis, Sayles & Company, L.P. 00913RAB2 Air Liquide Finance HSBC Barclays Bank PLC; BNP Paribas; Citigroup Inc; Credit Agricole Securities USA inc; HSBC Securities; JP Morgan Securities; Mistubishi UFJ Financial; Mizuho Securities USA Inc; Natixis Securities North America Inc; RBS Securities Corp Natixis Securities North America $293,416 $293,416 $1,000,000,000 $99.463 $99.463 0.18% 8/3/2016 RIC Russell Investment Grade Bond Fund CH47 Loomis, Sayles & Company, L.P. 91911TAP8 Vale Overseas Limited Morgan Stanley Banco Bradesco BBI SA; BB Securities; BNP Paribas Securities Corp; Citigroup Global Markets Inc; Morgan Stanley & Co LLC; CIBC World Markets; Credit Agricole Securities USA Inc; Mizuho Securities USA inc; MUFG Securities Americas Inc; Natixis Securities North America Inc; S G Americas Securities LLC; SMBC Nikko Securities America Inc Natixis Securities North America $14,218,000 $345,000 $1,000,000,000 $100.000 $100.000 0.32% 7/5/2016 RIC Russell Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. B15T1R909 Japan Excellent Inc. Mizuho International Plc Mizuho Securities Co Ltd; Nomura Securities Co Ld; Mitsubishi UFJ Morgan Stanley Securities; SMBC Nikko Securities Inc; Mitoyo Securities Co Ltd. Mitsubishi UFJ Morgan Stanley Securities ¥166,490,400 $57,312 ¥5,202,825,000 ¥138,742 ¥142,300 ¥4,483 8/24/2016 RIC Russell Global Real Estate Securities Fund GU12 Morgan Stanley Investment Management Inc. Orix JREIT Inc. UBS; SMBC Nikko Securities; Nomura International Plc; Daiwa Securities Daiwa Securities Co Ltd; Nomura Securities Co Ltd; UBS Securities Limited (Japan); SMBC Nikko Securities Inc; Mitsubishi UFJ Morgan Stanley Securities; Mizuho Securities Co Ltd; Merrill Lynch Japan Inc; Toyo Securities Co Ltd; Tokai Tokyo Securities Co Ltd; Okasan Securities Co Ltd Mitsubishi UFJ Morgan Stanley Securities ¥40,895,768 $68,131 ¥16,834,169,672 ¥171,112 ¥178,400 ¥5,441
